Citation Nr: 0517630	
Decision Date: 06/29/05    Archive Date: 07/07/05

DOCKET NO.  02-13 548	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for 
service-connected pulmonary tuberculosis (PTB).

2.  Entitlement to a rating in excess of 10 percent for 
service-connected hearing loss of the right ear.

3.  Whether new and material evidence has been received to 
reopen a claim of service connection for chronic sinusitis 
with allergic rhinitis.



REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

C. P. Shonk, Associate Counsel



INTRODUCTION

The veteran served on active duty from June 1973 to October 
1978.  

This matter comes to the Board of Veterans' Appeals (Board) 
comes from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Manila, the Republic of 
the Philippines:  In February 2001 the RO granted an 
increased rating of 30 percent for PTB (the veteran disagreed 
with the rating), and declined to reopen a claim of service 
connection for chronic sinusitis; and in July 2001, the RO 
continued a 10 percent rating for hearing loss of the right 
ear.   

It is noted that in a 1986 correspondence, the veteran stated 
that he sought service connection for a back disability.  It 
also appears the veteran sought an increased rating for his 
service-connected alopecia areata in March 2003.  The RO 
should address these issues accordingly.  

Also, as referenced below, the veteran seeks service 
connection for hearing loss of the left ear; such a claim is 
inextricably intertwined with a claim for an increased rating 
for service-connected hearing loss of the right ear.  

The issues of entitlement to increased ratings for PTB and 
hearing loss of the right ear, and entitlement to service 
connection for sinusitis, are addressed in the REMAND portion 
of the decision below and are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.




FINDING OF FACT

In a final June 1993 determination, the RO denied a claim of 
service connection for chronic sinusitis, and evidence 
received since is new and relevant.


CONCLUSION OF LAW

1.  The RO's June 1993 denial is final.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103 
(2004).

2.  New and material evidence has been received since June 
1993, and the claim is reopened.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2004).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Examination of VA's duties under the Veterans Claims 
Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5103, 5103A, 
5106, 5107 (West 2002), and 38 C.F.R. §§ 3.102, 3.159, 
3.326(a) (2004), is not necessary as the veteran's 
application to reopen a claim of service connection is 
granted.  

Chronic sinusitis

Procedure

In March 1986, the veteran filed a claim of service 
connection for frontal sinusitis.  It does not appear that 
the RO addressed the issue until June 1993, when it denied 
the claim because there was no evidence to related the 
currently diagnosed sinusitis to that shown in service.  

The veteran filed a February 1994 notice of disagreement 
concerning, among other things, the matter concerning 
sinusitis, and the RO issued a March 1994 statement of the 
case.  Though the veteran filed a May 1995 VA Form 9, he 
referred only to an issue concerning an increased rating for 
service-connected hearing loss.  Thereafter, the RO issued a 
December 1994 supplemental statement of the case (SSOC) that 
addressed sinusitis, and enclosed a letter notifying the 
veteran that if the SSOC contained an issue that was not 
included in the veteran's substantive appeal, the veteran 
would have to respond within sixty days to perfect an appeal 
as to the new issue.  The record does not contain a 
substantive appeal from the June 1993 rating decision 
concerning a claim of service connection for sinusitis.

In June 2000, the veteran filed a statement that he sought 
service connection for chronic sinusitis, and in February 
2001 the RO determined that the veteran had not submitted new 
and material evidence to justify reopening the claim.  
Particularly, the RO stated that there was no evidence that 
the veteran currently had chronic sinusitis.  Notably, the 
rating decision grouped into the issue of chronic sinusitis 
an issue of allergic rhinitis.  As noted below, the veteran 
was diagnosed as having the latter disability in the context 
of medical examinations concerning the presence of any 
sinusitis.  

Facts

The veteran's service medical records indicate that in 
October 1974 the veteran had sinusitis.  The records contain 
an April 1975 notation of sinus congestion, a January 1976 
notation of sinus congestion for two days, an October 1976 
notation of sinus and myalgias, and a May 1978 notation of 
sinus headache.  A Report of Medical Examination for 
discharge found normal sinuses.  The veteran's Report of 
Medical History for discharge contained a notation, however, 
that the veteran had had sinusitis.  

Following the June 1993 rating decision, the record contains 
an April 1998 VA examination report with a diagnosis of rule 
out sinusitis, and chronic parasinusitis with left maxillary 
fluid.  The record contains a July 2000 Certification from 
Bustamante Medical and Surgical Center, signed by Carlos P. 
Bustamante Jr., M.D., that the veteran had been examined and 
was diagnosed as having frontal sinusitis.  

An August 2000 VA examination recorded that the veteran had 
had recurrent nasal stuffiness with sneezing, and watery to 
greenish nasal discharge.  The veteran was treated with 
antibiotics and anti-allergy for sinusitis a month earlier.  
The veteran reported repeated attacks with exposure to dust 
since 1974.  The examiner found congested swollen middle 
turbinates, but no sinus tenderness.  The veteran was 
diagnosed as having chronic allergic rhinitis and rule out 
chronic sinusitis.  

The veteran submitted a June 2001 radiographic report from 
Herbert Echaluse M.D., which found haziness in the right 
frontal and ethmoid sinuses, consider sinusitis.  A June 2001 
Medical Certificate from Benedicto D. Parrocha, M.D., stated 
that he had examined and treated the veteran due to chronic 
allergic rhinitis with fronto-ethmoid sinusitis.  

A consultation note from VA outpatient clinic dated July 2001 
assessed the veteran as having chronic sinusitis with 
allergic rhinitis.  In February 2002, the veteran had a 
frontal headache with morning sneezing.  The record contains 
reference to chronic allergic rhinitis.  

A February 2002 VA examination report noted that the veteran 
had had recurrent watery nasal discharge with sneezing, 
lacrimation and nasal stuffiness in the early morning since 
more than 20 years ago.  The veteran had tenderness over the 
right cheek area, and was diagnosed as having chronic 
sinusitis with allergic rhinitis.  

Analysis

Pursuant to 38 C.F.R. § 3.156(a), new and material evidence 
has been received to reopen the claim of service connection 
for chronic sinusitis.  Presuming its credibility, see Justus 
v. Principi, 3 Vet. App. 510, 513 (1992), the record contains 
evidence since the last final denial that the veteran has a 
current disability of sinusitis.  The 1993 rating decision 
noted that any sinusitis experienced in service had not 
recurred, and as such, a crucial element of service 
connection had been absent.  38 U.S.C.A. § 5108; Hodge v. 
West, 155 F.3d 1356, 1362 (Fed. Cir. 1998).  Because the 
record now contains that missing evidence, the claim should 
be reopened an considered on the merits.


ORDER

As new and material evidence has been received, the claim of 
service connection for chronic sinusitis is reopened.  


REMAND

In light of the VCAA, further evidentiary development is 
necessary.

PTB

Of record is a September 2000 VA examination noted that the 
veteran's current symptoms of fatigability, anorexia, low-
grade afternoon fever and chronic cough, and production of 
yellowish sputum.  The veteran's last episode of hemoptysis 
was in June 2000.  The veteran also complained of exertional 
dyspnea.  The examiner noted that the veteran's medical 
history in that the veteran's PTB was labeled inactive as of 
April 1999, and the veteran had been having on and off 
hemoptysis since then.  The veteran was re-started on 4-drug 
anti-TH therapy in June 2000 by a private physician, and the 
veteran continued to take Rifampicin, INH, and EMB.  The 
veteran was diagnosed as having PTB, MA, inactive, Class IV 
with bronchiectasis.  An accompanying spirometry report noted 
an FEV-1 of 83 percent predicted.  The veteran's estimated 
lung age was 76.  

A July 2001 VA spirometry report noted an FEV-1 of 57 percent 
predicted, and FEV-1/FVC of 85 percent.  The examiner's notes 
indicated moderately severe restrictive with a significant 
post-bronchodilator response.  

A September 2001 VA examination report noted that the 
veteran's medical history in that he had a chronic cough and 
recurrent episodes of hemoptysis, as well as exertional 
dyspnea.  The veteran had recurrent bouts of respiratory 
treatment that required antibiotic treatment.  The examiner 
diagnosed the veteran as having PTB, MA Class IV (Inactive), 
bronchiecstasis due to PTB, and emphysema due to PTB and 
smoking.  

Notably, an accompanying spirometry report found and FEV-1 of 
51 percent predicted.  The veteran's estimated lung age was 
over 100.  A note on the report indicated poor effort during 
procedure, and the examination report clarified that the 
veteran's functional capacity correlated to a FEV-1 between 
50 and 70 percent.  

A December 2002 VA examination report contained a diagnosis 
of PTB, chronic not active, and PFT severe restriction 
ventilatory defect with significant response to 
bronchodilator.  A December 2002 spirometry report found an 
FEV-1 of 27 percent predicted.  

An April 2004 VA examination report noted that the veteran 
complained of a productive cough almost everyday, sometimes 
accompanied by blood streaked sputum.  The veteran was not 
taking anti-TB drugs at the present, but took theophylline 
and used flunisolide nasal spray, budecort inhaler, and 
albuterol inhaler.  He had gained approximately three 
kilograms since December 2002.  The report contained a 
diagnosis of PTB, chronic, inactive, Class IV, and PFT was 
moderate restrictive ventilatory defect with no significant 
change post bronchodilator.  An April 2004 spirometry report 
indicated an FEV-1 of 67 percent predicted.  

It is noted that initially the RO assessed the veteran's 
service-connected PTB under Diagnostic Code 6601 concerning 
bronchiecstasis.  Later, however, the RO also considered 
rating criteria addressing pulmonary capacity (perhaps due to 
the diagnosis of record that related the veteran's emphysema 
to PTB).  The latter rating criteria, however, requires 
measurements of DLCO (diffusion capacity of carbon monoxide), 
as well as maximum oxygen consumption (see 38 C.F.R. § 4.97, 
Diagnostic Code 6603, for a 60 percent rating-the next 
highest after 30 percent).  

Thus, the veteran should be afforded a VA examination that 
clarifies the nature of the residuals from his service-
connected PTB.  See, for example, 38 C.F.R. § 6731, which 
requires that chronic and inactive PTB, depending on specific 
findings, be rated as residuals as interstitial lung disease, 
restrictive lung disease, or, when obstructive lung disease 
is the major residual, as chronic bronchitis.  Based upon an 
examiner's findings, all appropriate diagnostic tests should 
be performed so that full consideration of the rating 
criteria may be achieved.  The examiner should clarify the 
disparity between all of the spirometry reports of record, 
including previous notations concerning any poor effort on 
the veteran's part.  

Hearing loss

In February 2001, the veteran filed a statement that asked 
for increased compensation regarding his impaired hearing, 
"both ears."  This is appropriately assessed as a claim of 
service connection for hearing loss of the left ear.  

Because the rating criteria for hearing loss explicitly takes 
into consideration whether the other ear is service-connected 
(see 38 C.F.R. § 4.85(f), which provides if impaired hearing 
is service-connected in only one ear, in order to determine 
the percentage evaluation from Table VII, the non-service-
connected will be assigned a Roman Numeral designation of I), 
the claim for an increased rating for right ear hearing 
impairment is inextricably intertwined with a claim of 
service connection for left ear hearing impairment.  As such, 
the claim for an increased rating cannot be considered until 
the claim of service connection for hearing loss in the left 
ear is adjudicated by the agency of original jurisdiction.  

Chronic sinusitis

Considering the veteran's service medical records and various 
references to sinusitis therein, and recent diagnoses of 
sinusitis (including several declarations that a diagnosis of 
chronic sinusitis should be ruled out), the veteran should be 
afforded a VA examination for the purposes of clarifying a 
diagnosis and a nexus opinion.  

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The RO should ask the veteran to 
provide any information regarding 
recent medical treatment for any of the 
pending claims.  If so indicated, the 
RO should attempt to obtain any 
relevant records.  

2.  The veteran should then be 
scheduled for a VA examination.  The RO 
should forward the veteran's claims 
file to the VA examiner for review.  
The examiner should: 
(a.)	Clarify any residual of the 
veteran's PTB, including 
interstitial lung disease, 
restrictive lung disease, or 
obstructive lung disease.  
All appropriate diagnostic 
tests should be performed, 
including (if relevant based 
on the examiner's finding 
concerning residuals of PTB) 
a pulmonary function test 
with FEV-1 percent predicted, 
FEV-1/FVC, DLCO (SB), and 
maximum oxygen consumption 
(with cardiorespiratory 
limit).  The examiner should 
explain any disparity in the 
record concerning the notably 
different spirometry test 
results.  
(b.)	Clarify whether the veteran 
has any disability of chronic 
sinusitis, and based upon a 
review of the veteran's 
service medical records, 
determine whether any current 
disability is related to 
service, or any incident 
therein.  

All opinions and conclusions expressed 
must be supported by a complete rationale 
in a written report.  

3.  Then, after adjudicating the claim 
of service connection for hearing loss 
of the left ear, the RO should re-
adjudicate the issues on appeal.  If 
the benefit remains denied concerning 
both increased rating claims, and the 
claim of service connection for chronic 
sinusitis, the appellant should be 
furnished a supplemental statement of 
the case and be given an opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C.A. §§ 5109B, 7112).



	                     
______________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


